United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INTELLIGENCE AGENCY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1647
Issued: March 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2018 appellant filed a timely appeal from a March 5, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish medical conditions
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On December 22, 2014 appellant, then a 36-year-old intelligence analyst, filed an
occupational disease claim (Form CA-2) alleging that, while in the performance of duty, she
1

5 U.S.C. § 8101 et seq.

suffered from Gulf War Illness/Chronic Multisymptom Illness. She alleged that she was exposed
to burn pits while deployed to Iraq in 2009, causing, contributing to, or aggravating the following
symptoms of widespread chronic pain, sleep disturbances including insomnia and sleep paralysis,
chronic fatigue and exhaustion, shortness of breath, numbness and tingling, dysesthesia, cognitive
difficulties, difficulties with memory, poor concentration tremulousness, orthostatic intolerance
which includes fainting when standing for longer than an 10-minute period, rapid heart rate, high
blood pressure, visual disturbances, palpitations, and chest pain, sensitivity to light and sounds,
muscle weakness and cramping, gastrointestinal issues including gastroparesis, bloating, nausea
and vomiting, frequent urination and incontinence, constipation, dry eyes, night sweats, recurring
skin rashes and flushing of the skin, recurring infections, and an exacerbation of migraine
headaches and symptoms of Raynaud’s disease. Appellant noted that she first became aware of
her condition on September 7, 2009 and related it to her federal employment on April 8, 2014.
She did not stop work.
By development letter dated February 3, 2015, OWCP acknowledged receipt of a medical
report from Dr. Benjamin Natelson, a Board-certified neurology specialist, dated December 1,
2014 and a medical report from Dr. Ruben Cintron, a Board-certified neurology specialist, dated
November 19, 2014.2 It informed appellant that additional evidence was needed to establish her
occupational disease claim. OWCP advised her of the type of factual and medical evidence needed
and provided a questionnaire for her completion. It afforded appellant 30 days to submit additional
evidence.
In a separate development letter of even date, OWCP asked the employing establishment
to submit information concerning appellant’s claim. No response was received.
On February 4, 2015 OWCP received various diagnostic test results and medical reports
dated between 2009 and 2014. Appellant noted a November 10, 2009 visit with Dr. Shalini
Kaneriya, a Board-certified internal medicine specialist, was one of her first appointments with
her primary care physician after she began experiencing symptoms upon her return from
deployment. Dr. Kaneriya indicated that appellant complained of chronic low back pain.
In a November 24, 2009, Dr. Cintron noted a portion of appellant’s symptoms, including
severe headaches, paresthesias in the lower extremities and back, and arthalgias, some of the
treatments attempted, and some of the examinations performed or planned that could shed light on
the situation.
By statement dated March 1, 2015, appellant indicated that she began to suffer from
symptoms a week after she left Iraq in September 2009, although she was unaware of the cause.
It was not until Dr. Natelson diagnosed “Gulf War Illness” after a November 26, 2014 appointment
that she believed her illness related to her exposure to environmental toxins during her deployment
to Iraq.
OWCP received a Department of the Air Force memorandum, dated December 20, 2006,
documenting the burn pit at Balad Air Base as “a health concern” based upon after action reports.
2
The Board notes that these reports do not appear in the record prior to the February 3, 2015 development letter in
which OWCP acknowledges receiving them.

2

Lt. Col. D.C., a bioenvironmental engineering flight commander with the U.S. Air Force
Biomedical Sciences Corps, reported that contaminants resulting from open burning of solid waste
that exceeded the Military Exposure Guides had not yet been quantified, but noted that smoke
hazards are associated with burning plastics, Styrofoam, paper, wood, rubber, POL products,
nonmedical waste, some metals, some chemicals, such as paints and solvents, and incomplete
combustion by-products. Possible contaminants included acetaldehyde, acrolein, arsenic,
benzene, carbon dioxide, carbon monoxide, dichlorfluoromethane, ethylbenzene, formaldehyde,
hydrogen cyanide, hydrogen chloride, hydrogen fluoride, various metals, nitrogen dioxide,
phosgene, sulfuric acid, sulfur dioxide, toluene, trichloroethane, trochloropropane, and xylene.
By decision dated April 7, 2015, OWCP denied appellant’s claim, finding that the factual
evidence of record was insufficient to establish that she was exposed to burn pits as alleged. It
noted that her documentation lacked specificity regarding frequency or intensity of her alleged
exposure. OWCP further noted that the Air Force memorandum characterizing the burn pit as a
health concern was dated several years prior to her deployment.
On April 7, 2016 appellant requested reconsideration. In support of this request, she
submitted U.S. Army Public Health Command Screening Health Risk Assessments May 11 to
June 19, 2009. They detailed the findings of ambient air samples in the vicinity of the Balad burn
pit, determining that polychclic aromatic hydrocarbons (PAHs), dioxins/furans, particulate matter
(PM) PM10 and PM2.5 and associated metals were present in the ambient air in amounts greater
than established guidelines.
On April 13, 2016 OWCP received a report dated March 31, 2016 from Deborah Norris,
Ph.D., a neurotoxicologist, who reviewed appellant’s history and the Army air sample reports.
Dr. Norris provided toxicological profiles and permissible occupational exposure limits for several
observed substances. She concluded that appellant’s exposure to N-Hexane, Acetone, PM10 and
PM2.5 from the burn pit caused her illnesses.
By decision dated July 6, 2016, OWCP modified the April 7, 2015 decision, finding that
the Army report was sufficient to establish moderate exposure to PAHs, dioxins/furans, PM10 and
PM2.5, and associated metals greater than established guidelines, and therefore establishing fact of
injury. However, the claim remained denied because there was insufficient medical opinion
evidence to establish causal relationship between appellant’s diagnosed conditions and the
accepted occupational exposure.
On January 3, 2017 appellant requested reconsideration. In support of her request, she
referenced two medical reports that she stated she previously submitted, but that claims examiners
did not discuss in their decisions: Dr. Natelson’s December 1, 2014 report and Dr. Cintron’s
November 19, 2014 report. Appellant indicated that she enclosed a copy of each report with her
request for reconsideration.3

3

The Board notes that the record reflects only Dr. Natelson’s December 1, 2014 report was received with the
request for reconsideration. This is the first instance of this report appearing in the record. Dr. Cintron’s
November 19, 2014 report previously appeared in the record on December 14, 2017.

3

By decision dated April 3, 2017, OWCP denied modification of its July 6, 2016 decision.
It found that Dr. Natelson’s December 1, 2014 report, which had not been previously considered,
was insufficient to establish a diagnosed condition causally related to the accepted exposure
because the report lacked a definitive opinion regarding causation. Further, OWCP noted that the
report did not detail a well-rationalized medically certain opinion as to the specific relationship
between appellant’s diagnosis and her employment.
On December 14, 2017 appellant requested reconsideration. In support of her request, she
submitted a copy of Dr. Cintron’s November 19, 2014 report, which she indicated had been
previously submitted, but overlooked in OWCP decisions to date.4 In this report, Dr. Cintron noted
appellant’s exposure to burn pits during her deployment to Iraq in 2009 and symptoms that began
less than a week after her return to the United States. Detailing appellant’s “wide range of multisystem issues” and visits and examinations she had with various physicians, he opined “with
reasonable medical certainty that [appellant] was exposed to an environmental toxin during her
deployment which resulted in her illness.” Dr. Cintron diagnosed Gulf War Illness/Chronic
Multisymptom Illness.
By decision dated March 5, 2018, OWCP denied modification of its April 3, 2017 decision.
It found that Dr. Cintron’s December 1, 2014 report, which had not been previously considered,
was insufficient to establish a diagnosed condition causally related to the accepted exposure.
OWCP found that the report lacked discussion of the specific hazardous or infectious agents
appellant was exposed to, the duration and rate of frequency of exposure, and well-rationalized
medical explanation cited by clinical findings explaining how exposure caused, aggravated, or
exacerbated any diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical

4

The Board notes this is the first instance in which Dr. Cintron’s November 19, 2014 report appears in the record.

5

Supra note 1.

6

See J.I., Docket No. 18-0286 (issued September 17, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See R.B., Docket No. 18-0416 (issued September 14, 2018); Ellen L. Noble, 55 ECAB 530 (2004).

4

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish medical
conditions causally related to the accepted factors of her federal employment.
Appellant alleged that she developed Gulf War Illness/Chronic Multisymptom Illness as a
result of exposure to burn pits and associated airborne hazards while deployed to Iraq in 2009.
OWCP accepted her occupational exposure, as well as a medical diagnosis. However, it denied
the claim because the medical evidence submitted failed to establish a causal relationship between
appellant’s diagnosed Gulf War Illness/Chronic Multisymptom Illness and the accepted
occupational exposure.
In the November 19, 2014 report, Dr. Cintron noted appellant’s exposure to burn pits
during her deployment to Iraq in 2009 and symptoms that began less than a week after her return
to the United States. Detailing appellant’s “wide range of multi-system issues” and visits and
examinations she had with various physicians, he opined “with reasonable medical certainty that
[appellant] was exposed to an environmental toxin during her deployment which resulted in her
illness.” Dr. Cintron diagnosed Gulf War Illness/Chronic Multisymptom Illness. However, he did
not provide a probative, rationalized opinion regarding how the accepted federal employment
exposure caused the diagnosed condition.10
While this report addresses appellant’s diagnosis and an opinion concerning its cause, the
report falls short of the requisite rationalized medical opinion evidence FECA requires. In this
report, Dr. Cintron only generally noted her exposure to burn pits and neurotoxins. He did not
sufficiently explain why, medically, appellant would have sustained Gulf War Illness/Chronic
Multisymptom Illness due to her exposure.11 The Board has held that medical evidence which
does not offer a clear opinion explaining the physiological cause of an employee’s condition is of
limited probative value on the issue of causal relationship.12 The Board has also held that a mere
8

See P.D., Docket No. 17-1885 (issued September 17, 2018).

9

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

10

M.G., Docket No. 18-0654 (issued October 17, 2018); see George Randolph Taylor, 6 ECAB 986, 988 (1954)
(where the Board found that a medical opinion not fortified by medical rationale is of little probative value).
11

Id.

12

L.J., Docket No. 17-1993 (issued March 13, 2018); see R.B., Docket No. 16-1700 (issued September 25, 2017).

5

conclusion without the necessary rationale explaining how appellant’s specific accepted work
duties could result in the diagnosed condition is insufficient for her to meet her burden of proof.13
As well, Dr. Cintron failed to provide a detailed history of the neurotoxin exposure, only
generally noting that appellant was exposed on a daily basis to burn pits and unspecified “materials
that have been known to cause chronic health issues similar to hers.” Without an understanding
of the exposure, any opinion on causal relationship is of limited probative value as the physician
is unable to describe how the incident caused her condition.14 Dr. Cintron’s report lacks the
specificity and detail needed to establish appellant’s claim.15 Medical conclusions unsupported by
rationale are of limited probative value.16 Thus, the Board finds that Dr. Cintron’s report is
insufficient to meet appellant’s burden of proof.
Appellant also emphasizes Dr. Natelson’s report dated December 1, 2014. The Board
notes that he did not definitively relate her diagnosed medical conditions to the accepted exposure.
Dr. Natelson indicated that the temporal relation between appellant’s return to the U.S. from Iraq
and the onset of her symptoms make it “highly likely” that her deployment caused her illness. His
opinion on causation is speculative and couched in equivocal terms. To be of probative value, a
physician’s opinion on causal relationship should be one of reasonable medical certainty.17
Dr. Natelson’s opinion therefore lacks the specificity and detail needed to establish appellant’s
claim.18
Appellant contends that the causation element of her claim is demonstrated in part by
Dr. Norris’ report, but there is no indication that Dr. Norris, a Ph.D., is a physician under FECA.19
Her opinion is of no probative value because lay individuals are not competent to render a medical
opinion under FECA.20
The Board finds that the medical evidence of record is insufficient to establish appellant’s
claim that her medical conditions are causally related to the accepted factors of her federal
employment.21
13

M.G., supra note 10; see J.S., Docket No. 18-0477 (issued August 28, 2018).

14

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
15

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

16

See T.A., Docket No. 18-0431 (issued November 7, 2018).

17

See Beverly R. Jones, 55 ECAB 411 (2004).

18

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

19

See D.W., Docket No. 16-0226 (issued March 28, 2016); 5 U.S.C. § 8101(2) (“‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope
of their practice as defined by State law”).
20

See A.P., Docket No. 18-0238 (issued July 20, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

21

T.O., Docket No. 18-0139 (issued May 24, 2018).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish diagnosed
medical conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 21, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

